Title: To Benjamin Franklin from William Temple Franklin, 26 October 1784
From: Franklin, William Temple
To: Franklin, Benjamin


				
					Dear & Hond Sir,
					London, 26. Oct. 1784
				
				The Day after the Date of my last, I recd your kind Letter of the 18th. Inst.—for which I am very thankful, as it so far prolongs my Stay here as to permit me to visit a Family—of whom I have heard so much—and who so sincerely love and respect you.— I had already taken Engagements ’till Friday—as I informed you in my last,—so that it will not be in my Power to sett off for Chilbolton ’till Friday or Saturday Morg.— I have already wrote to the worthy Bishop—informing him of the Permission you have been pleased to give me,—& that I purpose being with him on Saturday Eveg. at farthest.— I shall stay but 2 or 3. Days, then return to London,—perhaps make another short visit to good and amiable Mrs. Sargeant,—& then return

home.— This however will necessarily make me encroach a few Days on the next Month: But I hope you will excuse it. Had I recd your Letter sooner—I might have arranged Matters so, as to quit England at the time you fix; now it is impossible; But I shall be with you early in the following Month.— Indeed I wish to get to a milder Climate.— It is very cold here already: Yesterday a great deal of Snow fell, but did not remain on the Ground.—
				I have wrote to the Abbe Morellet that I shall probably leave London the 6th. or 7th.— If it is convenient to him to sett off so early we shall probably return together—which will be infinitely agreable to me as in all probability Mrs. Hewson will not accompany me.—
				Adieu my dearest Sir, Excuse my leaving you so abruptly, but I am called away to go to dinner. Give my Love to Wms. I shall not neglect his Commissions or those of M. le Veillard, to whom please to remember me in the most affectionate manner.—
				I am ever,—Your most dutiful & affectionate Grandson
				
					W. T. Franklin
				
			